Title: To John Adams from Joshua Morris, 11 December 1798
From: Morris, Joshua
To: Adams, John




Hond. Sir
Shelby County Kentucky Decr. 11th: 1798

I take the liberty to send you the inclos’d letter which was sent (as you may se) by Thomas Davis a Member of Congress to Cap Standerford an Acquaintance of mine. I beg your Honour will not take Offence at the fredom I take in this Business. The steps that are taken by many of Our Gentlemen here are realy serious to me. I am Apprehensive unless some measures are taken to prevent, a revolt will take place: from the best information I can get a Majority of this State are immediately Opposd to some of the Acts of Congress & A number of Our leading Men by unfair Rippresentation influence the Vulgar,
I am Hond. Sir / with due Respect & Submn. / Your Most Obd Hle Sert.

Joshua Morris